

115 HR 4066 IH: National Historic Vehicle Register Act of 2017
U.S. House of Representatives
2017-10-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4066IN THE HOUSE OF REPRESENTATIVESOctober 12, 2017Mr. Walberg (for himself and Mr. Lowenthal) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo establish a program to accurately document vehicles that were significant in the history of the
			 United States, and for other purposes.
	
 1.Short titleThis Act may be cited as the National Historic Vehicle Register Act of 2017. 2.National Historic Vehicle Register (a)DefinitionsIn this section:
 (1)RegisterThe term Register means the National Historic Vehicle Register established under subsection (b)(1). (2)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Director of the National Park Service.
 (3)VehicleThe term vehicle includes— (A)a commercial or noncommercial vehicle;
 (B)a motorcycle; and (C)a truck.
					(b)Establishment
 (1)In generalThe Secretary shall establish and maintain a register of historic vehicles, to be known as the National Historic Vehicle Register, which shall include, with respect to each vehicle on the Register— (A)a narrative describing the historic vehicle and the historical significance of that vehicle;
 (B)a photographic record of the historic vehicle; and (C)a line drawing or engineering drawing of the historic vehicle, as applicable.
 (2)CoordinationThe Secretary shall coordinate with the Historic Vehicle Association, the American Motorcycle Heritage Foundation, and other appropriate organizations, as determined by the Secretary, to invite individual, institutional, and other owners of historic vehicles to participate in the Register.
 (3)LocationThe Register shall be archived in the Library of Congress. (c)Criteria for historic vehicles (1)In generalThe Secretary shall develop criteria for the inclusion of historic vehicles on the Register, in accordance with paragraph (2).
 (2)Factors for considerationIn developing criteria under this subsection, the Secretary shall take into consideration the following factors, as applied to a vehicle:
					(A)Associative value
 (i)EventsA vehicle associated with an event that is important in automotive or United States history. (ii)IndividualsA vehicle associated with the life of an individual who is significant in automotive or United States history.
 (B)Design or construction valueA vehicle that is distinctive based on— (i)design;
 (ii)engineering; (iii)craftsmanship; or
 (iv)aesthetic value. (C)Informational valueA vehicle of a particular type that—
 (i)was the first or last produced of that type; or (ii)is among the most well-preserved or authentically restored examples of that type.
 (d)Contracts and cooperative agreementsIn carrying out this section, the Secretary may enter into contracts or cooperative agreements with the Federal Government, State governments, units of local government, public or private agencies, organizations, associations, institutions, corporations, other entities, or individuals for the purpose of sharing costs or services in carrying out authorized activities of the Secretary in administering the Register.
 (e)Effect of sectionNothing in this section— (1)supersedes any Federal, State, or local environmental or air quality standard relating to the operation of a motor vehicle or a historic vehicle;
 (2)violates the privacy of the owner of any historic vehicle; or (3)requires that a historic vehicle be documented without the consent of the owner.
 (f)No new appropriationsNo new appropriations shall be authorized to carry out this section. 